     Case 3:15-cr-00950-BEN Document 250 Filed 04/18/19 PageID.663 Page 1 of 5



 1
 2
 3
 4
 5
 6
 7
 8                    UNITED STATES DISTRICT COURT
 9                  SOUTHERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,  )           Case No.: 15CR0950-BEN
11                              )
                      Plaintiff,)           FINDINGS AND RECOMMENDATION
12                                          OF THE MAGISTRATE JUDGE
                                )
     v.                                     UPON A PLEA OF GUILTY
13                              )
     GIBRAN RODRIGUEZ-MEJIA,    )
14
                                )
15                   Defendant. )
                                )
16
17       Upon Defendant’s request to enter a guilty plea to
18   Count ONE of the THRID SUPERSEDING INDICTMENT pursuant
19   to Rule 11 of the Federal Rules of Criminal Procedure,
20   this matter was referred to the Magistrate Judge by the
21   District Judge, with the written consents of the
22   Defendant, counsel for the Defendant, and counsel for
23   the United States.
24       Thereafter, the matter came on for a hearing on
25   Defendant’s guilty plea, in full compliance with Rule
26   11, Federal Rules of Criminal Procedure, before the
27   Magistrate Judge, in open court and on the record.
28

                                        1
     Case 3:15-cr-00950-BEN Document 250 Filed 04/18/19 PageID.664 Page 2 of 5



 1       In consideration of that hearing and the allocution
 2   made by the Defendant under oath on the record and in
 3   the presence of counsel, and the remarks of the
 4   Assistant United States Attorney,
 5       I make the following FINDINGS - that the Defendant
 6   understands:
 7
         1.    The government’s right, in a prosecution for
 8
               perjury or false statement, to use against the
 9
               defendant any statement that the defendant
10
11             gives under oath;
12       2.    The right to persist in a plea of “not guilty”;
13       3.    The right to a speedy and public trial;
14
         4.    The right to trial by jury, or the ability to
15
               waive that right and have a judge try the case
16
               without a jury;
17
18       5.    The right to be represented by counsel-and if
19             necessary to have the court appoint counsel-at
20             trial and at every other stage of the
21
               proceeding;
22
         6.    The right at trial to confront and cross-
23
               examine adverse witnesses, to be protected from
24
25             compelled self-incrimination, to testify and
26             present evidence, and to compel the attendance
27             of witnesses;
28

                                        2
     Case 3:15-cr-00950-BEN Document 250 Filed 04/18/19 PageID.665 Page 3 of 5



 1       7.    The defendant’s waiver of these trial rights if
 2             the court accepts a guilty plea or nolo
 3
               contendere;
 4
         8.    The nature of each charge to which the
 5
               defendant is pleading;
 6
 7       9.    Any maximum possible penalty, including
 8             imprisonment, fine, and term of supervised
 9             release;
10
         10. Any applicable mandatory minimum penalty;
11
         11. Any applicable forfeiture;
12
         12. The court’s authority to order restitution [if
13
14             applicable];
15       13. The court’s obligation to impose a special
16             assessment;
17
         14. In determining a sentence, the court’s
18
               obligation to calculate the applicable
19
               sentencing guideline range and to consider that
20
21             range, possible departures under the Sentencing
22             Guidelines, and other sentencing factors under
23             18 U.S.C § 3553(a);
24
         15. Any provision in the plea agreement whereby
25
               defendant waives the right to appeal or to
26
27
28

                                        3
     Case 3:15-cr-00950-BEN Document 250 Filed 04/18/19 PageID.666 Page 4 of 5



 1             collaterally attack the conviction and
 2             sentence; and
 3
         16. That, if convicted, a defendant who is not a
 4
               United States citizen may be removed from the
 5
               United States, denied citizenship, and denied
 6
 7             admission to the United States in the future.
 8 I further find that:
 9
         17. The defendant is competent to enter a plea;
10
         18. The defendant’s guilty plea is made knowingly
11
               and voluntarily, and did not result from force,
12
13             threats or promises (other than those made in a
14             plea agreement); and
15       19. There is a factual basis for Defendant’s plea.
16
         I therefore RECOMMEND that the District Judge
17
     accept the Defendant’s guilty plea to ONE of the THRID
18
     SUPERSEDING INDICTMENT.
19
20       The sentencing hearing will be before United States
21   District Judge Roger T. Benitez, on 7/8/2019 at 9:00AM.
22   The court excludes time from 4/18/2019 through 7/8/2019
23
     pursuant to 18 USC § 3161(h)(1)(G) on the ground that
24
     the District Judge will be considering the proposed
25
     plea agreement.
26
27
28

                                        4
     Case 3:15-cr-00950-BEN Document 250 Filed 04/18/19 PageID.667 Page 5 of 5



 1       Objections to these Findings and Recommendations
 2   are waived by the parties if not made within 14 days of
 3
     this order. If the parties waive the preparation of the
 4
     Presentence Report, objections are due within three
 5
     days of this order.
 6
 7
 8   Dated: 4/18/2019
 9                                   Hon.
                                     H    Mitchell
                                          Mit h ll D.
                                                   D Dembin
                                                      D bi
10                                   United States Magistrate
                                     Judge
11
12
13
     Copies to:
14   Judge Roger T. Benitez
15   Assistant United States Attorney
     Counsel for Defendant
16
17
18
19
20
21
22
23
24
25
26
27
28

                                        5
